DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The plasma processing apparatus as claimed in claim 1 was not found in or suggested by the art, specifically, a controller configured to: acquire a combination of a parameter related to generation of plasma of the processing gas ejected from the shower head toward the substrate and a pressure in the space in the base; estimate temperature of the ceiling plate corresponding to the acquired combination of the parameter and the pressure in the space in the base with reference to temperature information indicating the temperature of the ceiling plate corresponding to the combination of the parameter and the pressure in the space in the base; and control the temperature adjustment mechanism such that the estimated temperature of the ceiling plate becomes a target temperature when a plasma processing is performed on the substrate.
The temperature control method as claimed in claim 5 was not found in or suggested by the art, specifically, providing a plasma processing apparatus including: a shower head disposed to face a stage on which a substrate is placed, and including a ceiling plate having a plurality of gas holes formed therein so as to eject a processing gas into a processing container, and a base configured to support the ceiling plate, the base including a space formed therein so as to supply the processing gas to the plurality of gas holes; and a temperature adjustment mechanism provided in the shower head; acquiring a combination of a parameter related to generation of plasma of a processing gas 
The closest prior art is JP2015-216261, which is a typical plasma processing apparatus that includes a shower head 18 disposed to face a stage 14 on which a substrate W is placed, and including a ceiling plate 16 having a plurality of gas holes 16i-j formed therein so as to eject a processing gas into a processing container and a base 24 configured to support the ceiling plate, the base including a space D12, D22, D33 formed therein so as to supply the processing gas to the plurality of gas holes; a temperature adjustment mechanism including a coolant flow path 18f provided in the shower head; and a controller cnt. JP2015-216261 does not teach the claimed controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716